DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 12/15/2021 responsive to the Office action filed 09/21/2021 has been entered. The specification has been amended. No claims are being amended. Claims 1-20 are pending in this application.
A Terminal Disclaimer has been filed on 12/15/2021.

Response to Arguments

The specification has been amended to address the informalities, thus the objection of specification has been withdrawn.
A Terminal Disclaimer has been filed on 12/15/2021, thus the nonstatutory double patenting rejection of claims 1-20 over U.S. Patent No. 10,538,035 has been withdrawn.
Applicant’s arguments, see Amendments pages 8-12 filed 12/15/2021, with respect to the rejection of claims 1 and 11 under 103 rejections have been fully considered but are not persuasive.

(1) Mark applies heat to area adjacent to "freshly deposited filament": …In other words, the filament in Mark is already deposited when the heat is applied adjacent to the deposition point. In contrast, the instant claim recites (i) heating the trimmed distal end and the first part of the filament and (ii) fusing the first part of the filament to the trimmed distal end. In other words, (a) the sequence taught in Mark - that is, depositing, then heating - and (b) what is represented in the instant claim -that is, heating and fusing - are different from each other. 
(2) Mark applies a "stream" of heated vapor: …the heated vapor is applied continuously to the continuously-moving deposition point of the freshly deposited filament. This, however, is contrary to what is recited in the instant claim, which recites "heating [..] the first pillar" and "heating [...] the second pillar" - in other words, not a "stream" of heat as in Mark, but heat applied at individual, trimmed distal ends of pillars. 
(3) Mark discloses an "underlying layer": …The "underlying layer" to which Mark refers is an underlying layer of filament (e.g., "underlying layers 1344"). This, however, is contrary to what is recited in the instant claim. Specifically, the claim recites "heating [..] the first pillar" and "heating [...] the second pillar" - in other words, not an underlying layer as in Mark, but individual, geometric points.
These arguments are found to be unpersuasive because:
As to (1), Mark teaches a Fused Filament Fabrication (Co 7 li 44), and to improve the strength of 3D printed composites (Co 8 li 5-6), a 3D printer uses a continuous core reinforced filament including a continuous multistrand core material with thermoplastic resin which is rigid, low friction, and substantially void free (Co 8 li 20-24 and 28-29). ahead of, the deposition point of the freshly deposited filament (Co 53 li 39-44). That is, Mark teaches heating the small area ahead of the deposition point of the freshly deposited filament by applying a stream of heated vapor, heating the continuous core reinforced filament to be deposited during feeding through a heated deposition head, and fusing and bonding the part of the continuous core reinforced filament to the underlying. Since Ding teaches printing the three-dimensional object over the supporting members (Pa [0010]), one would have found it obvious to perform heating the supporting member as the small area ahead of the deposition point of the freshly deposited filament for the purpose of fusing and bonding the heated part of the continuous core reinforced filament to the heated supporting member in order to improve the bond strength of freshly extruded fiber-rich filament to the supporting member.
As to (2), unlike Applicant’s argument, Mark teaches “selectively” applying a stream of heated vapor to a small area adjacent to, and/or just ahead of, the deposition point of the freshly deposited filament (Co 53 li 41-44). Thus, one would have found it obvious to perform heating individual distal end of the supporting members in order to improve the bond strength of each part of freshly extruded fiber-rich filament to each distal end of the supporting members. 
ahead of the deposition point of the freshly deposited filament for the purpose of fusing and bonding the heated part of the continuous core reinforced filament to the heated supporting member in order to improve the bond strength of freshly extruded fiber-rich filament to the supporting member during printing the three-dimensional object over the supporting members.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 2015/0137423-of record) in view of Terai et al. (US 3,559,980) and Mark et al. (US 9,126,365-of record).

With respect to claim 1, Ding teaches a three-dimensional printing method comprising: 
fabricating a consumable scaffold that comprises: 
(i) a base sheet (“a base 100”) that comprises an obverse side and a reverse side, and 
(ii) a first pillar that is cantilevered from the obverse side of the base sheet, wherein the first pillar comprises a proximal end at the obverse side of the base sheet and a distal end, and (iii) a second pillar that is cantilevered from the obverse side of the base sheet, wherein the second pillar comprises a proximal end at the obverse side of the base sheet and a distal end (“At least one supporting member is selected from the model library and disposed onto the base.”, Pa [0010]; “the at least one supporting member is a pillar”, Pa [0014] and Fig. 2) and 
printing the three-dimensional object over the base and the supporting members, especially supporting at least one overhanging portion of the 3D object by the supporting members (Pa [0010]). 

Ding differs from the claim in that Ding further teaches that when there is no supporting member in the model library which completely fits the interface contour and the height of the overhanging portion 210, the supporting member P1 with length smaller than but close to L2 condition will be searched and a wastage portion is printed over the supporting member which is smaller than the height of the overhanging portion to form complete supporting structure (Pa [0016] and Pa [0037]), but does not specifically teach (a) trimming the distal end of the first pillar and the distal end of the second pillar by different amounts with respect to each other, resulting in a trimmed distal end of the first pillar and a trimmed distal end of the second pillar, respectively; (b) heating the trimmed distal end of the first pillar and a first part of a fiber-reinforced thermoplastic filament and fusing the first part of the fiber-reinforced thermoplastic filament to the trimmed distal end of the first pillar; and (c) heating the trimmed distal end of the second pillar and a second part of the fiber-reinforced thermoplastic filament and fusing the second part of the fiber-reinforced thermoplastic filament to the trimmed distal end of the second pillar.
As to (a), Terai relates to a plurality of spaced jigs for supporting a build-up structure (Co 1 li 5-7) and Terai describes that a number of flatheaded pins are prepared by cutting the same to a predetermined length and are provided with a suitable inclination at the upper end thereof corresponding to the desired position of the localized area of the supported plates in the conventional method/apparatus (Co 1 li 15-18 and Figs. 1A, 1A’).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
As to (b) and (c), in the same field of endeavor, three dimensional printing method, Mark teaches that a 3D printer uses a rigid, low-friction, and substantially void free continuous core/fiber reinforced filament including a continuous multistrand core material with multiple continuous strands that are preimpregnated with a thermoplastic resin, to form a three dimensional structure with improved strength (Co 8 li 5-6, 20-29 and Co 10 li 50-66). Mark further teaches that the continuous core reinforced filament 2 is fed through a heated deposition head and heated to a preselected deposition temperature, greater than the melting temperature of the polymer, for bonding of the deposited material to the underlying layers (Co 11 li 65 – Co 12 li 10), and to improve the bond strength of freshly extruded fiber-rich filament to the underlying layer a stream of heated vapor is selectively applied to a small area adjacent to, and/or just ahead of, the deposition point of the freshly deposited filament (Co 53 li 40-44).


With respect to claim 2, Ding as applied to claim 1 above further teaches severing the trimmed distal end of the first pillar from the first part of the fiber-reinforced thermoplastic filament; and severing the trimmed distal end of the second pillar from the second part of the fiber-reinforced thermoplastic filament (“these supporting structures are removed from the three-dimensional object 200 to obtain the expected three-dimensional object 200.”, Pa [0029]; “the supporting member may be formed with materials having good binding ability and easy dismantling capability from the three-dimensional object.”, Pa [0033]).

With respect to claim 10, Ding as applied to claim 1 above further teaches that the consumable scaffold further comprises: (iv) a third pillar that is cantilevered from the obverse side of the base sheet, wherein the third pillar comprises a proximal end at the obverse side of the base sheet and a distal end (Fig. 2). Ding further teaches that the pillar with the length being equal to the height of the overhanging portion does not need to further trimming (Pa [0036]), and Fig. 2 shows that three pillars among the pillars 

With respect to claim 11, Ding teaches a three-dimensional printing method comprising: 
fabricating a consumable scaffold that comprises: 
(i) a base sheet (“a base 100”) that comprises an obverse side and a reverse side, and 
(ii) a first pillar that is cantilevered from the obverse side of the base sheet, wherein the first pillar comprises a proximal end at the obverse side of the base sheet and a distal end, (iii) a second pillar that is cantilevered from the obverse side of the base sheet, wherein the second pillar comprises a proximal end at the obverse side of the base sheet and a distal end, and (iv) a third pillar that is cantilevered from the obverse side of the base sheet, wherein the third pillar comprises a proximal end at the obverse side of the base sheet and a distal end (“At least one supporting member is selected from the model library and disposed onto the base.”, Pa [0010]; “the at least one supporting member is a pillar”, Pa [0014] and Fig. 2) and 
printing the three-dimensional object over the base and the supporting members, especially supporting at least one overhanging portion of the 3D object by the supporting members (Pa [0010]). 


As to (a), Terai relates to a plurality of spaced jigs for supporting a build-up structure (Co 1 li 5-7) and Terai describes that a number of flatheaded pins are prepared by cutting the same to a predetermined length and are provided with a suitable inclination at the upper end thereof corresponding to the desired position of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify Ding with the teachings of Terai and replace Ding’s method of printing a wastage portion over the short supporting member to Terai’s cutting method such that the one would search supporting members with length longer than but close to the height of the overhanging portion and cut the supporting members to a predetermined length for the purpose of forming the complete support structure. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
As to (b), in the same field of endeavor, three dimensional printing method, Mark teaches that a 3D printer uses a rigid, low-friction, and substantially void free continuous core/fiber reinforced filament including a continuous multistrand core material with multiple continuous strands that are preimpregnated with a thermoplastic resin, to form a three dimensional structure with improved strength (Co 8 li 5-6, 20-29 and Co 10 li 50-66). Mark further teaches that the continuous core reinforced filament 2 is fed through a heated deposition head and heated to a preselected deposition temperature for bonding of the deposited material to the underlying layers (Co 11 li 65 – Co 12 li 6), and to improve the bond strength of freshly extruded fiber-rich filament to the underlying layer a stream of heated vapor is selectively applied to a small area adjacent to, and/or just ahead of, the deposition point of the freshly deposited filament (Co 53 li 40-44).


With respect to claim 12, Ding as applied to claim 11 above further teaches severing the trimmed distal end of the first pillar from the first part of the fiber-reinforced thermoplastic filament; severing the trimmed distal end of the second pillar from the second part of the fiber-reinforced thermoplastic filament; and severing the trimmed distal end of the third pillar from the third part of the fiber-reinforced thermoplastic filament (“these supporting structures are removed from the three-dimensional object 200 to obtain the expected three-dimensional object 200.”, Pa [0029]; “the supporting member may be formed with materials having good binding ability and easy dismantling capability from the three-dimensional object.”, Pa [0033]).

With respect to claim 20, Ding as applied to claim 11 above further shows that three pillars among the pillars being used are not co-linear for matching the contour of the overhanging portion of the 3D object (Fig. 2). 

Claims 3-7 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 2015/0137423-of record) in view of Terai et al. (US 3,559,980) and Mark et al. (US 9,126,365-of record) as applied to claims 1 and 11 above, and further in view of Burhop et al. (US 2015/0360421-of record).

With respect to claims 3-5 and 13-15, Ding as applied to claims 1 and 11 above is silent to a shape of the distal end of the pillar.
In the same field of endeavor, support structures for additive manufacturing, Burhop teaches that the column support 410 is shaped as a column of a cone, cylinder, and another cone; numerous columns of different shapes (Pa [0048]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the combination with the teachings of Burhop and trim the distal end of the pillar to use the pillar with any shaped top and any cross-sectional shape as a matter of change in shape. See MPEP 2144.04(IV)(B).

With respect to claims 6-7 and 16-17, Ding as applied to claims 1 and 11 above teaches the base sheet, but does not explicitly teach that the obverse side of the base sheet has a convex or concave cross-sectional contour.
In the same field of endeavor, support structures for additive manufacturing, Burhop teaches column supports supporting the solid model, and in one embodiment, the base 804 is convex, i.e. non-planar (Fig. 8A). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify Ding’s base sheet with the teachings of .

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 2015/0137423-of record) in view of Terai et al. (US 3,559,980) and Mark et al. (US 9,126,365-of record) as applied to claims 1 and 11 above, and further in view of Batchelder et al. (US 5,968,561) and Otake (US 2016/0145455).

With respect to claims 8-9 and 18-19, Ding as applied to claims 1 and 11 above further teaches that the materials of the supporting member P1 and the three-dimensional object 200 are the same, and it is beneficial for the binding of the overhanging portion 210 and the supporting member P1 when forming the three-dimensional object 200 (Pa [0033]), and Mark’s filament is made of thermoplastic material (Co 8 li 24), thus, one would have found it obvious to fabricate the consumable scaffold from molten thermoplastic for the purpose of binding to the 3D object.
Mark as applied in the combination teaches a build platen 16 (Co 12 li 16), but does not explicitly teach mechanically affixing the consumable scaffold to a build plate of a 3D printer, and wherein the build plate comprises a material that is phobic to the molten thermoplastic.
In the same field of endeavor, three-dimensional prototyping modeling, Batchelder teaches that layers of modeling material are deposited onto substrate 60, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to substitute the vacuum platen for Mark’s build platen for the purpose of holding the scaffold in place by vacuum forces.
Furthermore, in the same field of endeavor, three-dimensional shaping, Otake teaches that the surface of the stage 41 may be subjected to a surface treatment, using a material such as polytetrafluoroethylene, by doing this, for example, the adhesion of the constituent material to the stage 41 is more effectively prevented, or the durability of the stage 41 is made more excellent, and thus, the stable production of the shaped article can be achieved for a longer period of time (Pa [0308]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to perform a surface treatment using polytetrafluoroethylene of the build plate in order to prevent the adhesion of the material for excellent durability of the build plate and the stable production of the shaped article.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/YUNJU KIM/Examiner, Art Unit 1742